Citation Nr: 9918722	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1960.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for left knee 
disability in March 1966 and notified the veteran of its 
decision and of his right to appeal it within one year 
thereof, but no timely appeal was received.  He applied to 
reopen a claim for service connection for left knee 
disability in November 1995.  The RO denied reopening the 
claim in December 1995 and March 1996, and the veteran 
appealed.  He testified during a hearing which was held at 
the RO in October 1996.  The Board of Veterans' Appeals 
(Board) remanded the case to the RO in July 1997 for a 
hearing, which was subsequently conducted in May 1999 in St. 
Petersburg, Florida by the undersigned member of the Board.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for left knee disability in March 1966 and notified the 
veteran of its decision at that time and of his right to 
appeal within one year thereof.  No timely appeal was 
received.

2.  Since the RO's March 1966 decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
submitted.



CONCLUSIONS OF LAW

1.  The RO's March 1966 decision denying service connection 
for left knee disability is final based upon the evidence 
which was then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (1998).

2.  Since the RO's March 1966 decision denying service 
connection for left knee disability, new and material 
evidence sufficient to reopen the claim has not been 
submitted, and so the claim is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The "old" evidence

At the time of the March 1966 RO decision denying service 
connection for a left knee disability, the service medical 
records showed that the veteran had fallen through a ceiling 
in February 1959 and had suffered right knee contusions.  
There were two treatments of left knee pain complaints in 
August 1960 with no chronic left knee disability diagnosed.  
On service discharge examination, the veteran reported having 
a trick or locked knee resulting from a fall.  Clinically, 
the lower extremities were negative, and the injury from the 
fall was concluded to have been without complications or 
sequela.  

The veteran had filed a claim in December 1965, indicating 
that he had injured and been treated for his left knee in 
December 1959 after falling from an attic.  He stated that he 
had not had any post-service treatment.  

On VA orthopedic examination in February 1966, the veteran 
indicated that he had fallen through a ceiling between August 
and December 1959, and that his knee was disabled from that 
point onward and continued to get worse to the present day, 
with current complaints being that it would dislocate when he 
would bend or squat, etc, and that it would then be painful 
for two or three days.  Examination revealed slight 
tenderness over the lateral knee cartilage.  The impression 
was ruptured lateral cartilage, without protrusion.  X-rays 
revealed synovial thickening which was reported to be not 
diagnostic of any disease process.

The RO's March 1966 decision

In essence, the RO determined that the right knee had been 
injured in the February 1959 fall, that the only treatment 
for the left knee had been in August 1960, and that there was 
no link between service and the disability diagnosed on VA 
examination in February 1966.

The additional evidence

The evidence received since the March 1966 RO rating decision 
includes a November 1995 statement from the veteran that he 
had injured his left knee in service, and that it had caused 
chronic disability which had become worse over the years.

In February 1996, the veteran indicated that it had been his 
left knee that had been injured in service.  

In April 1996, the veteran stated that he had not had left 
knee trauma since service.  He reported that he had 
experienced continued symptoms between the time of the 
in-service injury and 1966.

During a hearing which was held at the RO in October 1996, 
the veteran described injury to and treatment for his left 
knee in service after his February 1959 accident, and he 
indicated that after service in his employment as a 
machinist, the knee gave him no trouble.  However, when his 
knee started to bother him after he became a carpenter and 
had to bend, he went to VA for assistance.  Currently, his 
knee would go out on him.  He felt the service medical record 
was mistaken in indicating that the right as opposed to the 
left knee had been injured in February 1959.

On VA evaluation in April 1997, the veteran reported injuring 
his left knee in 1959, and having intermittent left knee 
problems for two to three years currently.  The impression 
was osteoarthritis verses a small lateral meniscus tear.  
X-rays and an MRI were ordered.  X-rays were consistent with 
minimal degenerative joint disease.  The MRI showed a grade I 
degeneration of the posterior horn of the left lateral 
meniscus, with a small effusion and no tears.

In September 1997, the veteran opined that there was a nexus 
between his in-service left knee injury and his current left 
knee disability.  

During the hearing before the undersigned in May 1999, the 
veteran again testified that he injured his left knee in 
service when he fell through a ceiling, that the health-care 
provider who treated him at the time told him that he had 
strained or sprained his knee and had stretched all of the 
ligaments inside, and that his knee never became normal after 
that, with the same continued symptoms since then, but with 
these symptoms becoming worse and worse.  

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted for disability which is 
attributable to military service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998). 

Arthritis will be presumed to have been incurred in service 
if it is manifested to a degree of 10 percent within one year 
of discharge from a period of peacetime service lasting 90 or 
more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a);  Hodge v. West, 155 F. 3d 
1356  (Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g., the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See also Winters v. West, 12 Vet App 203 (1999).

Analysis

In general, in order for service connection to be 
established, there must be evidence of a disease or injury 
during service; evidence of a current disability; and medical 
evidence linking the two.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

At the time of the March 1966 RO denial of service connection 
for a left knee disability, there was competent evidence of 
record of left knee disease or injury in service, that being 
the treatment shown in the service medical records from 1960 
and the veteran's assertions of an in-service injury.  The 
veteran's present assertions, including in testimony, as to 
an in-service left knee injury are thus cumulative of 
evidence which was previously considered.  

To paraphrase the Court in Vargas-Gonzalez, 12 Vet. App. 321 
(1999) merely submitting evidence indicating the same thing 
that previous evidence indicated is not submitting new 
evidence, but is instead submitting cumulative evidence or 
evidence which is not new.  The Court also stated in Vargas-
Gonzalez that when the evidence which has been submitted is 
not new, the question of its materiality may not be reached.  

In March 1966, there was also evidence of current left knee 
disability, that being the VA orthopedist's impression that 
the veteran had a left knee ruptured lateral cartilage.  The 
medical and other evidence which has been added to the record 
which documents ongoing left knee problems is thus cumulative 
of the evidence previously considered.  

While there is now competent medical evidence that the 
veteran may have left knee arthritis, the provisions of 
38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1131, and 1137 and 
38 C.F.R. §§ 3.307 and 3.309 do not supply a nexus to 
service.  In this case, arthritis was initially demonstrated 
several decades after service rather than within the 
statutory one year presumptive period after service 
discharge.  The medical evidence from 1996 concerning the 
presence of arthritis, although it is new, is not material 
because it is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

In March 1966, there was no competent medical evidence of 
record of a nexus between the veteran's diagnosed left knee 
disability and any incident of service origin.  Such evidence 
is therefore required before the veteran's claim can be 
reopened.  See Evans, supra.  Such medical nexus evidence has 
not been presented, however.

The veteran opined at the time of the February 1966 VA 
orthopedic examination that there was a nexus between service 
and his left knee disability.  While the veteran continues to 
assert that his current left knee disability was caused by 
in-service disease or injury, his assertions were previously 
considered, so these similar assertions are cumulative of 
evidence previously considered.  In addition, his opinion was 
not competent medical nexus evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In short, competent medical evidence of a nexus between the 
veteran's current left knee disability and service was 
previously lacking and has not now been submitted.  
Therefore, per Evans, the claim may not be reopened and must 
remain denied.  

The veteran asserts that he has had continuity of left knee 
pain and disability since service.  This is essentially 
cumulative of statements he made to the VA examining 
physician in February 1966 and as such cannot be considered 
to be new evidence.  Moreover, as indicated above, medical 
evidence is necessary to opine that the current symptoms are 
related to an in-service disease or injury, even when there 
is an allegation of continuing symptomatology from disability 
allegedly incurred in service.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 
(1998).  As noted above, such a medical opinion has not been 
submitted.

In short, since new and material evidence has not been 
received, the claim may not be reopened.  The benefit sought 
on appeal remains denied.

Additional matters

After considering Hodge, Elkins, and Vargas-Gonzalez, the 
Board concludes that although the RO's September 1997 
supplemental statement of the case contained the now obsolete 
Colvin materiality test as to new and material evidence, the 
veteran's left knee claim need not be remanded to the RO 
pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
considered the applicable provisions of 38 C.F.R. § 3.156 and 
provided them to the veteran in the April 1996 statement of 
the case.  The veteran was provided ample opportunity to 
provide evidence and argument in his behalf.  A remand at 
this juncture would only serve to provide additional delay in 
the adjudication of the claim, without any opportunity or 
consideration accruing to the veteran which he has not 
already been afforded.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993)).  

There is no indication that there are any outstanding medical 
records which can be obtained and which, if obtained, would 
result in the claim being reopened.  The veteran indicated in 
April 1996 that there were outstanding VA medical records 
from 1995, but he stated that they contained information 
confirming his current left knee disability, rather than 
containing a competent medical opinion that there was a nexus 
between it and service.  Moreover, VA attempted to obtain all 
1995 VA medical records from January 1995 to present in 
January 1997, and obtained 1995 VA medical records which do 
not include the records the veteran alleges exist, and 
informed the veteran of this and that ultimately it was his 
responsibility to furnish evidence.  

When a claim is not well grounded, the VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations, such as the 
instant case, in which new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held as follows:

 . . .when a veteran has made an application to 
reopen a claim and the Secretary is on notice of 
evidence which may prove to be new and material but 
has not been submitted with the application, the 
Secretary has a duty under section 5103 to inform 
the claimant of the evidence that is "necessary to 
complete the application." 
	8 Vet. App. at 525.

The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to reopen a claim for 
service connection for left knee disability, namely, medical 
evidence which tends to show a nexus between his current left 
knee disability and his military service or any incident 
thereof.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for left knee disability, 
the appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

